Name: COMMISSION REGULATION (EC) No 617/95 of 21 March 1995 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff;  plant product
 Date Published: nan

 No L 65/ 123 . 3 . 95 Ien I Official Journal of the European Communities I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 617/95 of 21 March 1995 establishing unit values for the determination of the customs value of certain perishable goods communicated to the Commission in accordance with Article 173 (2) of Regulation (EEC) No 2454/93 is that unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code ('), Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (2), as last amended by Regulation (EC) No 3254/94 (3), and in parti ­ cular Article 173 ( 1 ) thereof, Whereas Articles 173 to 177 of Regulation (EEC) No 2454/93 provide that the Commission shall periodically establish unit values for the products referred to in the classification in Annex 26 to that Regulation ; Whereas the result of applying the rules and criteria laid down in the abovementioned Articles to the elements Article 1 The unit values provided for in Article 173 ( 1 ) of Regula ­ tion (EEC) No 2454/93 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 24 March 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 March 1995. For the Commission Mario MONTI Member of the Commission (') OJ No L 302, 19. 10 . 1992, p. 1 . (2) OJ No L 253, 11 . 10 . 1993, p. 1 . (3) OJ No L 346, 31 . 12. 1994, p. 1 . No L 65/2 Ã Ã  Official Journal of the European Communities 23 . 3 . 95 ANNEX Description Amount of unit values per 100 kg Code a) ECU Ã ¶S DM Dkr Dr Pta CN code b) Fmk FF £ Irl Lit Fl Esc c) SKr Bfrs/Lfrs £ \ l 1.10 New potatoes a) 54,27 700,64 99,54 401,94 16 314,97 9 253,21 0701 90 51 b) 312,03 356,47 45,30 126 891,13 111,69 10 563,16 0701 90 59 c) 521,83 2 060,58 45jl9 l I 1.30 Onions (other than seed) a) 46,67 602,52 85,60 345,65 14 030,21 7 957,39 I 0703 10 19 h) 268,34 306,55 38,96 109 121,24 96,04 9 083,89 I c) 448,75 1 772,01 38,86 l I \ 1.40 Garlic a) 143,04 1 846,56 262,35 1 059,33 42 998,65 24 387,16 0703 20 00 b) 822,38 939,48 119,40 334 425,86 294,35 27 839,57 c) 1 375,30 5 430,72 119,10 l I 1.50 Leeks a) 50,54 652,40 92,69 374^27 15 191,73 8 616,15 ex 0703 90 00 b) 290,55 331,93 42,18 118 155,00 104,00 9 835,92 c) 485,90 1 918,71 42,08 l 1.60 Cauliflowers a) 129,66 1 673,83 237,81 960,24 38 976,57 22 105,99 ex 0704 10 10 b) 745,45 851,60 108,23 303 143,78 266,82 25 235,47 ex 0704 10 90 c) 1 246,66 4 922,74 107,96 l 1.70 Brussels sprouts a) 53,71 693,36 98,51 397,77 16 145,55 9 157,13 0704 20 00 b) 308,79 352,77 44,83 125 573,44 110,53 10 453,47 \ c) 516,41 2 039,18 44,72 l 1.80 White cabbages and red cabbages a) 50,53 652,34 92,68 374,23 15 190,25 8 615,32 0704 90 10 b) 290,52 331,89 42,18 118 143,54 103,99 9 834,96 I c) 485,86 1 918,53 42,07 l 1.90 Sprouting broccoli or calabrese (Brassica oleracea var. italica) a) 79,26 1 023,20 145,37 586,99 23 826,03 13 513,20 ex 0704 90 90 b) 455,69 520,58 66,16 185 309,09 163,10 15 426,22 c) 762,07 3 009,22 65,99 l 1.100 Chinese cabbage a) 44,62 576,08 81,85 330,49 13 414,51 7 608,19 ex 0704 90 90 b) 256,56 293,10 37,25 104 332,57 91,83 8 685,26 \ c) 429,06 1 694,25 37,16 l 1.110 Cabbage lettuce (head lettuce) a) 156,73 2 023,29 287,46 1 160,72 47 113,98 26 721,21 0705 11 10 b) 901,09 1 029,40 130,83 366 433,17 322,52 30 504,05 0705 1 1 90 c) 1 506,93 5 950,49 130,50 l 1.120 Endives a) 21,82 281,68 40,02 161,60 6 559,22 3 720,14 ex 0705 29 00 b) 125,45 143,31 18,21 51 014,94 44,90 4 246,78 I c) 209,80 828,43 18,17 1.130 Carrots a) 34,98 451,55 64,15 259,04 10 514,69 5 963,52 ex 0706 10 00 b) 201,10 229,74 29,20 81 778,92 71,98 6 807,76 \ c) 336,31 1 328,00 29,12 l 1.140 Radishes a) 74,66 963,75 136,92 552,89 22 441,80 12 728,11 ex 0706 90 90 b) 429,21 490,33 62,32 174 543,11 153,63 14 529,99 I c) 717,80 2 834,40 62,16 l 1.160 Peas (Pisum sativum) a) 190,20 2 455,35 348,84 1 408,58 57 174,90 32 427,37 0708 10 10 b) 1 093,51 1 249,22 158,77 444 682,89 391,39 37 018,01 0708 10 90 c) 1 828,73 7 221,18 158,37 \ 23. 3 . 95 | EN 1 Official Journal of the European Communities No L 65/3 Description Amount of unit values per 100 kg Code I a) ECU Ã ¶S DM Dkr Dr Pta CN code b) Fmk FF £ Irl Lit Fl Esc I c) SKr Bfrs/Lfrs £ 1.170 Beans : I l 1.170.1 Beans (Vigna spp., Phaseolus spp.) a) 177,09 2 286,14 324,80 1 311,51 53 234,62 30 192,60 0708 20 10 b) 1 018,15 1 163,13 147,82 414 036,99 364,42 34 466,87 0708 20 90 c) 1 702,70 6 723,53 147,45 1.170.2 Beans (Phaseolus spp ., vulgaris var. Com \ pressus Savi) a) 236,93 3 058,57 434,54 1 754,63 71 221,23 40 393,90 0708 20 10 b) 1 362,15 1 556,12 197,77 553 929,45 487,55 46 112,34 0708 20 90 c) 2 278,00 8 995,23 197,27 \ 1.180 Broad beans a) 92,83 1 198,38 170,26 687,49 27 905,25 15 826,77 ex 0708 90 00 b) 533,71 609,70 77,49 217 035,61 191,03 18 067,32 c) 892,54 3 524,43 77,29 I 1.190 Globe artichokes a) 123,27 1 591,36 226,09 912,93 37 056,12 21 016,79 0709 10 10 b) 708,72 809,64 102,90 288 207,30 253,67 23 992,07 I c) 1 185,23 4 680,18 102,64 I 1.200 Asparagus : I 1.200.1  green a) 451,19 5 824,56 827,51 3 341,43 135 629,76 76 923,91 ex 0709 20 00 b) 2 594,01 2 963,39 376,62 1 054 872,56 928,46 87 813,78 c) 4 338,09 17 130,02 375,67 1.200.2  other a) 166,42 2 148,38 305,23 1 232,48 50 026,85 28 373,28 ex 0709 20 00 b) 956,80 1 093,04 138,92 389 088,30 342,46 32 389,99 l c) 1 600,10 6 318,38 138,57 1.210 Aubergines (eggplants) a) 160,21 2 068,16 293,83 1 186,46 48 158,76 27 313,77 0709 30 00 b) 921,07 1 052,23 133,73 374 559,09 329,67 31 180,50 \ c) 1 540,35 6 082,45 133,39 \ 1.220 Ribbed celery (Apium graveolens var. dulce) a) 83,36 1 076,13 152,89 617,35 25 058,55 14 212,23 ex 0709 40 00 b) 479,26 547,51 69,58 194 895,08 171,54 16 224,21 I c) 801,49 3 164,89 69,41 I 1.230 Chantarelles a) 963,14 12 433,56 1 766,48 7 132,87 289 525,66 164 207,66 0709 51 30 b) 5 537,37 6 325,87 803,96 2 251 811,69 1 981,97 187 454,01 I c) 9 260,43 36 567,05 801,94 I 1.240 Sweet peppers a) 194,67 2 513,04 357,04 1 441,68 58 518,13 33 189,20 0709 60 10 b) 1 119,20 1 278,57 162,50 455 129,97 400,59 37 887,69 I c) 1 871,69 7 390,83 162,09 I 1.250 Fennel a) 73,55 949,49 134,90 544,70 22 109,57 12 539,69 0709 90 50 b) 422,86 483,07 61,39 171 959,16 151,35 14 314,89 \ c) 707,17 2 792,44 61,24 \ 1.270 Sweet potatoes, whole, fresh (intended for human consumption) a) 63,14 815,16 115,81 467,64 18 981,56 10 765,60 ex 0714 20 10 b) 363,03 414,73 52,71 147 630,74 129,94 12 289,65 \ c) 607,12 2 397,37 52,58 I 2.10 Chestnuts (Castanea spp.), fresh a) 83,78 1 081,55 153,66 620,46 25 184,77 14 283,82 ex 0802 40 00 b) 481,68 550,26 69,93 195 876,80 172,40 16 305,93 I c) 805,53 3 180,83 69,76 l 2.30 Pineapples, fresh a) 53,64 692,46 98,38 397,25 16 124,51 9 145,19 ex 0804 30 00 b) 308,39 352,31 44,78 125 409,78 110,38 10 439,85 I c) 515,74 2 036,52 44,66 I 2.40 Avocados, fresh a) 110,35 1 424,56 202,39 817,24 33 172,02 18 813,88 ex 0804 40 10 b) 634,44 724,78 92,11 257 998,37 227,08 21 477,30 I ex 0804 40 90 c) 1 061,00 4 189,62 91,88 \ \ No L 65/4 I EN I Official Journal of the European Communities 23 . 3 . 95 Description Amount of unit values per 100 kg Code CN code a) b) c) ECU Fmk SKr Ã ¶S FF Bfrs/Lfrs DM £ Irl £ Dkr Lit Dr Fl Pta Esc 2.50 Guavas and mangoes, fresh ex 0804 50 00 a) b) c) 135,71 780,22 1 304,80 1 751,90 891,32 5 152,33 248,90 113,28 112,99 1 005,03 317 282,31 40 794,43 279,26 23 137,01 26 412,44 2.60 Sweet oranges, fresh : I I I 2.60.1  Sanguines and semi-sanguines 0805 10 01 0805 10 11 0805 10 21 0805 10 32 0805 10 42 0805 10 51 a) b) c) 48,05 276,28 462,03 620,35 315,62 1 824,45 88,14 40,11 40,01 355,88 112 350,47 14 445,41 98,89 8 192,87 9 352,71 2.60.2  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 0805 10 05 0805 10 15 0805 10 25 0805 10 34 0805 10 44 0805 10 55 a) b) c) 34,44 198,00 331,12 444,58 226,19 1 307,51 63,16 28,75 28,67 255,05 80 516,63 10 352,39 70,87 5 871,47 6 702,68 2.60.3  Others 0805 10 09 0805 10 19 0805 10 29 0805 10 36 0805 10 46 0805 10 59 a) b) c) 22,94 131,89 220,56 296,14 150,67 870,95 42,07 19,15 19,10 169,89 53 633,49 6 895,90 47,21 3 911,09 4 464,77 2.70 Mandarins (including tangerines and satsu ­ mas), fresh ; clementines, wilkings and similar citrus hybrids, fresh : 2.70.1  Clementines ex 0805 20 1 1 ex 0805 20 21 ex 0805 20 31 a) b) c) 94,93 545,76 912,71 1 225,45 623,48 3 604,05 174,10 79,24 79,04 703,02 221 938,38 28 535,63 195,34 16 184,29 18 475,45 2.70.2  Monreales and Satsumas ex 0805 20 13 ex 0805 20 23 ex 0805 20 33 a) b) c) 5,21 29,95 50,09 67,26 34,22 197,81 9,56 4,35 4,34 38,58 12 180,93 1 566,16 10,72 888,26 1 014,01 2.70.3  Mandarines and wilkings ex 0805 20 15 ex 0805 20 25 ex 0805 20 35 a) b) c) 50,74 291,72 487,86 655,02 333,26 1 926,42 93,06 42,35 42,25 375,77 118 629,61 15 252,75 104,41 8 650,76 9 875,42 2.70.4  Tangerines and others ex 0805 20 17 ex 0805 20 19 ex 0805 20 27 ex 0805 20 29 ex 0805 20 37 ex 0805 20 39 a) b) c) 53,86 309,68 517,90 695,36 353,78 2 045,05 98,79 44,96 44,85 398,91 125 934,90 16 192,02 110,84 9 183,48 10 483,56 2.80 Lemons (Citrus limon, Citrus limonum), fresh ex 0805 30 20 ex 0805 30 30 ex 0805 30 40 a) b) c) 29,67 170,58 285,26 383,01 194,87 1 126,43 54,42 24,77 24,70 219,72 69 366,06 8 918,71 61,05 5 058,34 5 774,44 2.85 Limes (Citrus aurantifolia), fresh ex 0805 30 90 a) b) c) 154,21 886,59 1 482,69 1 990,74 1 012,84 5 854,76 282,83 128,72 128,40 1 142,05 360 537,93 46 356,00 317,33 26 291,32 30 013,29 23 . 3 . 95 | EN I Official Journal of the European Communities No L 65/5 Description Amount of unit values per 100 kg Code CN code a) b) c) ECU Fmk SKr Ã ¶S FF Bfrs/Lfrs DM £ Irl £ Dkr Lit Dr Fl Pta Esc 2.90 2.90.1 Grapefruit, fresh :  white ex 0805 40 10 ex 0805 40 90 a) b) c) 31,14 179,01 299,37 401,95 204,50 1 182,12 57,11 25,99 25,92 230,59 72 795,42 9 359,64 64,07 5 308,42 6 059,92 2.90.2  pink ex 0805 40 10 ex 0805 40 90 a) b) c) 42,40 243,77 407,67 547,36 278,48 1 609,78 77,76 35,39 35,30 314,01 99 130,54 12 745,66 87,25 7 228,84 8 252,21 2.100 Table grapes 0806 10 21 0806 10 29 0806 10 30 0806 10 61 0806 10 69 a) b) c) 122,68 705,30 1 179,51 1 583,68 805,73 4 657,59 225,00 102,40 102,14 908,52 286 815,73 36 877,20 252,45 20 915,31 23 876,22 2.110 Water melons 0807 10 10 a) b) c) 68,93 396,32 662,79 889,90 452,76 2 617,18 126,43 57,54 57,40 510,51 161 166,77 20 721,94 141,85 1 1 752,68 13 416,47 2.120 Melons (other than water melons) : I 2.120.1  Amarillo, Cuper, Honey Dew (including Cantalene), Onteniente, Piel de Sapo (in ­ cluding Verde Liso), Rochet, Tendrai, Futuro ex 0807 10 90 a) b) c) 72,53 416,98 697,34 936,29 476,36 2 753,63 133,02 60,54 60,39 537,13 169 569,27 21 802,29 149,25 12 365,41 14 1 15,94 2.120.2  other ex 0807 10 90 a) b) c) 134,73 774,60 1 295,41 1 739,28 884,90 5 115,23 247,1 1 112,46 112,18 997,79 314 997,39 40 500,65 277,25 22 970,39 26 222,23 2.130 Apples 0808 10 10 0808 10 51 0808 10 53 0808 10 59 0808 10 61 0808 10 63 0808 10 69 a) b) c) 76,88 441,99 739,15 992,43 504,92 2 918,73 141,00 64,17 64,01 569,34 179 736,49 23 109,54 158,20 13 106,83 14 962,32 2.140 Pears l 2.140.1 Pears  Nashi (Pyrus pyrifolia) 0808 20 10 0808 20 31 0808 20 37 0808 20 41 a) b) c) 104,85 602,81 1 008,11 1 353,55 688,65 3 980,78 192,30 87,52 87,30 776,50 245 137,78 31 518,48 215,76 17 876,05 20 406,71 2.140.2 Other 0808 20 10 0808 20 31 0808 20 37 0808 20 41 a) b) c) 62,77 360,90 603,55 810,36 412,29 2 383,27 115,13 52,40 52,27 464,89 146 762,41 18 869,91 129,18 10 702,28 12 217,36 2.150 Apricots 0809 10 10 0809 10 50 a) b) c) 508,75 2 924,93 4 891,51 6 567,62 3 341,43 19 315,34 933,08 424,67 423,60 3 767,70 1 189 445,16 152 932,37 1 046,91 86 737,28 99 016,39 2.160 Cherries 0809 20 1 1 0809 20 19 0809 20 21 0809 20 29 0809 20 71 0809 20 79 a) b) c) 87,78 504,67 843,99 1 133,19 576,54 3 332,70 161,00 73,27 73,09 650,09 205 228,76 26 387,19 180,64 14 965,79 17 084,45 No L 65/6 PEN ! Official Journal of the European Communities 23 . 3 . 95 Description Amount of unit values per 100 kg Code l a) ECU Ã ¶S DM Dkr Dr Pta CN code b) Fmk FF £ Irl Lit Fl Esc c) SKr Bfrs/Lfrs £ l \ 2.170 Peaches a) 129,86 1 676,45 238,18 961,74 39 037,42 22 140,50 ex 0809 30 19 b) 746,62 852,93 108,40 303 616,99 267,23 25 274,86 ex 0809 30 59 c) 1 248,60 4 930,42 108,13 l 2.180 Nectarines a) 142,61 1 841,00 261,56 1 056,14 42 869,27 24 313,78 ex 0809 30 1 1 b) 819,90 936,65 119,04 333 419,58 293,46 27 755,80 ex 0809 30 51 c) 1 371,17 5 414,38 118,74 l 2.190 Plums a) 116,50 1 503,89 213,66 862,75 35 019,34 19 861,60 0809 40 10 b) 669,77 765,14 97,24 272 366,02 239,73 22 673,34 0809 40 40 c) 1 120,09 4 422,94 97,00 l 2.200 Strawberries a) 174,16 2 248,34 319,43 1 289,83 52 354,56 29 693,47 0810 10 10 b) 1 001,32 1 143,90 145,38 407 192,29 358,40 33 897,07 0810 10 90 c) 1 674,55 6 612,37 145,01 l 2.205 Raspberries a) 1 276,33 16 476,65 2 340,89 9 452,31 383 672,46 217 604,05 0810 20 10 b) 7 337,99 8 382,90 1 065,39 2 984 046,78 2 626,46 248 409,56 l c) 12 271,70 48 457,78 1 062,72 l 2.210 Fruit of the species Vaccinium myrtillus a) 194,02 2 504,68 355,85 1 436,88 58 323,58 33 078,86 0810 40 30 b) 1 115,48 1 274,32 161,95 453 616,82 399,26 37 761,72 l c) 1 865,47 7 366,26 161,55 l 2.220 Kiwi fruit (Actinidia chinensis Planch .) a) 73,04 942,90 133,96 540,92 21 956,26 12 452,74 0810 90 10 b) 419,93 479,72 60,97 170 766,79 150,30 14 215,63 l c) 702,27 2 773,07 60,82 l 2.230 Pomegranates a) 87,74 1 132,73 160,93 649,82 26 376,46 14 959,70 ex 0810 90 85 b) 504,47 576,30 73,24 205 145,30 180,56 17 077,50 l c) 843,65 3 331,34 73,06 l 2.240 Khakis (including Sharon fruit) a) 114,77 1 481,61 210,50 849,97 34 500,55 19 567,37 ex 0810 90 85 b) 659,85 753,81 95,80 268 331,11 236,18 22 337,46 l c) 1 103,49 4 357,42 95,56 l 2.250 Lychees a) 126,15 1 628,55 231,37 934,26 37 922,11 21 507,94 ex 0810 90 30 b) 725,29 828,56 105,30 294 942,58 259,60 24 552,75 I c) 1 212,93 4 789,56 105,04